Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January 27,
2006, by and between eMerge Interactive, Inc., a Delaware corporation (the
“Company”), and The Biegert Family Irrevocable Trust, dated June 11, 1998 (the
“Investor”).

 

RECITALS

 

1. The Company and the Investor are parties to that certain Securities Purchase
Agreement, dated effective as of the date hereof (the “Purchase Agreement”),
relating to the terms of closing an investment in the Company’s Class A common
stock, par value $0.008 per share (the “Common Stock”).

 

2. The obligations of the parties under the Purchase Agreement are conditioned,
among other things, upon the execution and delivery by the parties of this
Agreement.

 

3. The Company and the Investor desire to grant and to be granted the rights
created in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. Definitions. In addition to the other terms defined in this Agreement, the
following terms shall have the following meanings:

 

(a) “Commission” means the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Securities Act.

 

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

(c) “Person” means an individual, a corporation, a partnership, a limited
liability company, a joint venture, a trust, an estate, an unincorporated
organization, a government and any agency or political subdivision thereof.

 

(d) “Registrable Securities” means (i) the Shares issued pursuant to the
Purchase Agreement, (ii) the Shares issuable upon exercise of the Warrant issued
pursuant to the Purchase Agreement; and (iii) any other securities of the
Company distributable on, with respect to, or in substitution of, such Shares,
except in either case for those that have been registered, sold or transferred
pursuant to an effective Registration Statement, or are available for sale or
transfer pursuant to Rule 144 under the Securities Act.



--------------------------------------------------------------------------------

(e) “Registration Expenses” means all expenses incurred in effecting the
registration provided for in Section 2, including without limitation all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, underwriting expenses (other than fees, commissions or
discounts) and Company expenses of complying with the securities or blue sky
laws of any jurisdictions (but excluding fees and disbursements of counsel and
other agents for the selling holders of Registrable Securities).

 

(f) “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

(g) All other terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

2. Demand Registration.

 

(a) On or prior to October 27, 2006 (the “Filing Date”), the Company shall
prepare and file with the Commission the Registration Statement covering the
resale of all of the Registrable Securities (and including, for purposes of this
number, any securities which may be issuable upon any stock split, dividend or
other distribution or recapitalization provision in the Warrants or in
connection with any anti-dilution provisions in the Warrants) for an offering to
be made on a continuous basis pursuant to Rule 415. Subject to the terms of this
Agreement, the Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event prior to
January 27, 2007 (the “Effectiveness Date”), and shall use its reasonable best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the date which is two years after the date that the
Registration Statement is declared effective by the Commission or such earlier
date when all Registrable Securities covered by the Registration Statement have
been sold or may be sold without limitation due to volume restrictions (the
“Effectiveness Period”). The Investor may sell such Registrable Securities in an
offering pursuant to this Section 2 that is underwritten (“Underwritten
Offering”). In an Underwritten Offering, the investment banker or investment
bankers and manager or managers that will administer the offering will be
selected by the holders of a majority of the Registrable Securities included in
the offering, subject to approval of the Company (which will not be unreasonably
withheld).

 

(b) A Registration Statement filed pursuant to the request of the Investor may
include other securities of the Company with respect to which “piggy-back”
registration rights have been granted, and may include securities of the Company
being sold for the account of the Company; provided, however, that if the
Company shall request inclusion in any registration pursuant to this Section 2
of the securities being sold for its own account, or if other persons shall
request inclusion in any registration undertaken pursuant to this Section 2, the
Investor shall, on behalf of all entities requesting inclusion in such
registration, offer to include such securities in the offering; provided,
however, that the Investor may condition any such offer on its acceptance of
reasonable conditions (including, without limitation, if such offering is an
Underwritten Offering, that the Company or any other such requesting holders
agree in writing to enter into an underwriting agreement with usual and
customary terms). Notwithstanding any

 

2



--------------------------------------------------------------------------------

other provisions of this Section 2, if the representative of the underwriters
advises the Investor in writing that marketing factors require a limitation on
the number of shares to be underwritten, the number of shares to be underwritten
and included in the registration shall be allocated: (i) first, to the Investor
requiring registration, (ii) second, to the Company and (iii) third, to the
other holders requesting inclusion in the registration, pro rata among the
respective holders thereof on the basis of the number of shares for which each
such requesting holder has requested registration. If a Person who has requested
inclusion in such registration as provided above does not agree to the terms of
any such underwriting, such Person shall be excluded therefrom by written notice
from the Company, the underwriter or the Investor. The securities so excluded
shall also be withdrawn from registration.

 

(c) The Company shall immediately notify the Investor and such holders that were
included in the registration (collectively, the “Holders”) via facsimile of the
effectiveness of the Registration Statement on the same day that the Company
receives notification of the effectiveness from the Commission.

 

(d) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a)
hereof, the Company shall not be deemed to have satisfied this clause (i)), or
(ii) a Registration Statement is not declared effective by the Commission on or
prior to its required Effectiveness Date, or (iii) after its Effective Date,
without regard for the reason thereunder or efforts therefore, such Registration
Statement ceases for any reason to be effective and available to the Holders as
to all Registrable Securities which it is required to cover at any time prior to
the expiration of its Effectiveness Period, for an aggregate of 20 Trading Days
for all such events (any such failure or breach being referred to as an “Event,”
and for purposes of clauses (i), and (ii) or for purposes of clause (iii) the
date on which such 20 Trading Day period is exceeded, being referred to as and
“Event Date”), then, in addition to any other rights available to the Holders
under the Transaction Documents or under applicable law, (x) on each such Event
Date the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1.0% of the aggregate
Subscription Amount of such Holder pursuant to the Purchase Agreement; and
(y) on each monthly anniversary of each such Event Date thereof (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to 2.0% of the aggregate
Subscription Amount paid by such Holder pursuant to the Purchase Agreement. If
the Company fails to pay any liquidated damages pursuant to this Section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The parties agree that the Company will not be liable for
liquidated damages under this Section in respect of the Warrant Shares. The
liquidated damages pursuant to the terms hereof shall apply on a pro rata basis
for any portion of a month prior to the cure of an Event.

 

(e) Except as provided in Section 2(a) with respect to withdrawn Registration
Statements, all Registration Expenses of the Investor incurred in connection
with the registration requested pursuant to this Section 2 will be borne by the
Company.

 

3



--------------------------------------------------------------------------------

3. “Piggy-Back” Registrations.

 

(a) If the Company decides to register any of its Common Stock or securities
convertible into or exchangeable for Common Stock under the Securities Act on a
form which is suitable for an offering for cash of shares of the Company held by
third parties and which is not a registration solely to implement an employee
benefit plan, a Registration Statement on Form S-4 (or successor form) or a
transaction to which Rule 145 or any other similar rule of the Commission is
applicable, the Company will promptly give written notice to the Investor of its
intention to effect such a registration. Subject to Section 3(b) below, the
Company will use its reasonable efforts to effect the registration under the
Securities Act of all Registrable Securities that the Investor requests be
included in such registration by a written notice delivered to the Company
within 15 days after the notice given by the Company. The Investor agrees that
any securities it requests to be included in a Company registration pursuant to
this Section 3 will be included by the Company on the same form of Registration
Statement as has been selected by the Company for the securities the Company is
registering for sale for its own account.

 

(b) If the registration involves an Underwritten Offering, the Company will not
be required to register Registrable Securities in excess of the amount that the
principal underwriter reasonably and in good faith recommends may be included in
such offering (a “Cutback”), which recommendation, and supporting reasoning,
shall be delivered to the Investor. If such a Cutback occurs, the number of
shares that are entitled to be included in the registration and underwriting
shall be allocated in the following manner: (i) first, to the Company for any
securities it proposes to sell for its own account, (ii) second, to the
Investor, and (iii) third, to the other holders requesting inclusion in the
registration, pro rata among the respective holders thereof on the basis of the
number of shares for which each such requesting holder has requested
registration.

 

(c) If the Company elects to terminate any registration filed under this
Section 3, the Company will have no obligation to register the securities sought
to be included by the Investor in such registration. If the Company includes in
such registration any securities to be offered by it, all Registration Expenses
of the Investor will be borne by the Company.

 

4. Procedure for Registration. Whenever the Company is required under Section 2
to register Registrable Securities, it agrees to do the following:

 

(a) use its reasonable best efforts to keep such Registration Statement
continuously effective until the Investor may first sell any of the Registrable
Securities under Rule 144 (i.e., one year from the Closing Date, as defined in
the Purchase Agreement) in order to complete the proposed distribution; upon the
occurrence of any event that would cause the Registration Statement or the
prospectus contained therein to contain a material misstatement or omission,
file promptly an appropriate amendment to such Registration Statement correcting
any such misstatement or omission;

 

(b) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and prepare and file with the Commission such
amendments and post-effective amendments to the Registration Statement as may be
necessary to keep the Registration Statement effective for the period set forth
in Section 4(a); cause the

 

4



--------------------------------------------------------------------------------

prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the prospectus;

 

(c) advise the underwriter(s), if any, and selling Investor promptly and, if
requested by such Persons, to confirm such advice in writing, (i) when the
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective, (ii) of any request by
the Commission for amendments to the Registration Statement or amendments or
supplements to the prospectus or for additional information relating thereto,
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (iv) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Registrable
Securities under state securities or blue sky laws, the Company shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

 

(d) furnish to the selling Investor and each of the underwriter(s), if any,
before filing with the Commission, copies of the Registration Statement or any
prospectus included therein or any amendments or supplements to any such
Registration Statement or prospectus (including, if requested, all documents
incorporated by reference after the initial filing of such Registration
Statement), and the Company will consult with the selling Investor of
Registrable Securities covered by such Registration Statement or the
underwriter(s), if any, prior to the filing of such Registration Statement or
prospectus;

 

(e) if requested by the selling Investor or the underwriter(s), if any,
incorporate in the Registration Statement or prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as the
selling Investor and underwriter(s), if any, may reasonably request to have
included therein, with respect to the number of Registrable Securities being
sold to such underwriter(s), the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering and make all required filings of such prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

5



--------------------------------------------------------------------------------

(f) furnish to the selling Investor and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

(g) deliver to the selling Investor and each of the underwriter(s), if any,
without charge, as many copies of the prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; the Company hereby consents to the use of the prospectus and any
amendment or supplement thereto by the selling Investor and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto;

 

(h) prior to any public offering of Registrable Securities, the Company shall
use its reasonable best efforts to register or qualify the Registrable
Securities under the securities or blue sky laws of such jurisdictions as the
selling Investor or underwriter(s), if any, may reasonably request and do any
and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required to register or qualify as a foreign corporation where it is not now so
qualified or to take any action that would subject it to the service of process
in suits or to taxation, other than as to matters and transactions relating to
the Registration Statement, in any jurisdiction where it is not now so subject;

 

(i) cooperate with the selling Investor and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
enable such Registrable Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request prior to
any sale of Registrable Securities made by such underwriter(s);

 

(j) if any fact or event contemplated by clause (c)(iv) above shall exist or
have occurred, promptly prepare a supplement or post-effective amendment to the
Registration Statement or related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Registrable Securities, the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading;

 

(k) cooperate and assist in any filings required to be made with the National
Association of Securities Dealers, Inc. (“NASD”) and in the performance of any
due diligence investigation by any underwriter (including any “qualified
independent underwriter”) that is required to be retained in accordance with the
rules and regulations of the NASD;

 

(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of the Securities Act and Rule 158 thereunder (which
need not be audited) for the twelve-month period (i) commencing at the end of
any fiscal quarter in which Registrable Securities are sold to underwriters in a
firm or best efforts Underwritten Offering or (ii) if not sold to underwriters
in such an offering, beginning with the first month of the Company’s first
fiscal quarter commencing after the effective date of the Registration
Statement;

 

6



--------------------------------------------------------------------------------

(m) enter into such customary agreements (including an underwriting agreement in
form acceptable to the Company) with any underwriter in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(n) make available for inspection by any Holder included in such Registration
Statement, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such seller or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement; provided
that records which the Company determines, in good faith, to be confidential and
which it notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the Registration Statement or (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction; provided, further, each Holder agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential.

 

5. Limitation on Registration; Lock-Up Agreement; Suspension of Sales.

 

(a) The Company is not required to file more than one Registration Statement
under Section 2(a).

 

(b) Each Holder agrees not to effect or request any public sale or distribution
of securities which are the same as or which are similar in nature as the
securities of the Company being registered, during the 14 days prior to and
during the 90-day period beginning on, the effective date of a Registration
Statement filed by the Company (except as part of such registration).

 

(c) The Company agrees not to effect or initiate a Registration Statement for
any public sale or distribution of any securities similar to those being
registered, or any securities convertible into or exchangeable or exercisable
for such securities, during the 14 days prior to, and during the 90-day period
beginning on, the effective date of any Registration Statement in which the
Holders are participating (except as part of such registration).

 

(d) Each Holder agrees that, upon receipt of notice from the Company of the
occurrence of any event of the kind described in Section 4(c)(ii-iv), such
Holder will forthwith discontinue disposition of such Registrable Securities
following the effective date of a Registration Statement covering such
Registrable Securities until such Holder’s receipt of copies of the prospectus
supplement and/or post-effective amendment contemplated by Section 4(j), or
until it is advised in writing by the Company that the use of the applicable
prospectus may be

 

7



--------------------------------------------------------------------------------

resumed and, in either case, has received copies of any additional or
supplemental filings that are incorporate or deemed to be incorporated by
reference in such prospectus or Registration Statement.

 

6. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless the Investor and each
Person, if any, who controls the Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages, liabilities and expenses arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus (or any amendment or
supplement thereto), or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or expenses arise out of or are based upon
any untrue statement or omission or alleged untrue statement or omission which
has been made therein or omitted therefrom in reliance upon and in conformity
with the information relating to the Investor furnished in writing to the
Company by the Investor expressly for use in connection therewith. The foregoing
indemnity agreement shall be in addition to any liability which the Company may
otherwise have.

 

(b) If any action, suit or proceeding shall be brought against the Investor or
any Person controlling the Investor in respect of which indemnity may be sought
against the Company, the Investor or such controlling Person shall promptly
notify the parties against whom indemnification is being sought (collectively
the “Indemnifying Parties” and each an “Indemnifying Party”), and such
Indemnifying Parties shall assume the defense thereof, including the employment
of counsel and payment of all fees and expenses; provided, however, that failure
to so notify an Indemnifying Party shall not relieve such Indemnifying Party
from any liability unless and to the extent it is prejudiced as a result of such
failure. The Investor or any such controlling Person shall have the right to
employ separate counsel in any such action, suit or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Investor or such controlling Person unless
(i) the Indemnifying Parties have agreed in writing to pay such fees and
expenses, (ii) the Indemnifying Parties have failed to assume the defense and
employ counsel, or (iii) the named parties to any such action, suit or
proceeding (including any impleaded parties) include both the Investor or such
controlling Person and the Indemnifying Parties and the Investor or such
controlling Person shall have been advised in writing by its counsel that
representation of such indemnified party and any Indemnifying Party by the same
counsel would be inappropriate under applicable standards of professional
conduct (whether or not such representation by the same counsel has been
proposed) due to actual or potential differing interests between them (in which
case the Indemnifying Party shall not have the right to assume the defense of
such action, suit or proceeding on behalf of the Investor or such controlling
Person). It is understood, however, that the Indemnifying Parties shall, in
connection with any one such action, suit or proceeding or separate but
substantially similar or related actions, suits or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of only one separate firm of
attorneys (in addition to any local counsel) at any time for the Investor and
controlling Persons not having actual or potential differing interests with the
Investor or among themselves, which firm shall be designated in writing by the
Investor, and that

 

8



--------------------------------------------------------------------------------

all such fees and expenses shall be reimbursed as they are incurred. The
Indemnifying Parties shall not be liable for any settlement of any such action,
suit or proceeding effected without their written consent, but if settled with
such written consent, or if there be a final judgment for the plaintiff in any
such action, suit or proceeding, the Indemnifying Parties agree to indemnify and
hold harmless the Investor, to the extent provided in paragraph (a) hereof, and
any such controlling Person from and against any loss, claim, damage, liability
or expense by reason of such settlement or judgment.

 

(c) The Investor agrees to indemnify and hold harmless the Company, and its
directors and officers, and any Person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity from the Company to the Investor set forth in
paragraph (a) hereof, but only with respect to information relating to the
Investor furnished in writing by or on behalf of the Investor expressly for use
in the Registration Statement or prospectus; provided, however, that the
Investor shall not be liable for any claims hereunder in an amount in excess of
the net proceeds received by the Investor from the sale of the Registrable
Securities pursuant to the Registration Statement. If any action, suit or
proceeding shall be brought against the Company, any of its directors or
officers, or any such controlling Person based on the Registration Statement or
prospectus, and in respect of which indemnity may be sought against the Investor
pursuant to this paragraph (c), the Investor shall have the rights and duties
given to the Company by paragraph (b) above (except that if the Company shall
have assumed the defense thereof the Investor shall not be required to do so,
but may employ separate counsel therein and participate in the defense thereof,
but the fees and expenses of such counsel shall be at the Investor’s expense),
and the Company, its directors and officers, and any such controlling Person
shall have the rights and duties given to the Investor by paragraph (b) above.

 

(d) If the indemnification provided for in this Section 6 is unavailable (except
if inapplicable according to its terms) to an indemnified party under paragraphs
(a) or (c) hereof in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then an Indemnifying Party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Investor, on
the other hand, from its sale of Registrable Securities (it being expressly
understood and agreed that the relative benefits received by the Company from
the sale of the Registrable Securities shall be equal to the amount of net
proceeds received by the Company from the sale of the Registrable Securities to
the Investor), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Investor, on the other hand, in
connection with the statements or omissions that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and the Investor, on the other hand, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by the Investor, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

9



--------------------------------------------------------------------------------

(e) The Company and the Investor agree that it would not be just and equitable
if contribution pursuant to this Section 6 were determined by a pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
any claim or defending any such action, suit or proceeding. Notwithstanding the
provisions of this Section 6, the Investor shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by it in
connection with the sale of the Registrable Securities exceeds the amount of any
damages which the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

(f) The indemnity and contribution agreements contained in this Section 6 and
the representations and warranties of the Company set forth in this Agreement
shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Investor or any Person controlling the
Investor, the Company, its directors or officers or any Person controlling the
Company. A successor to the Investor or any Person controlling the Investor, or
to the Company, its directors or officers or any Person controlling the Company
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Section 6.

 

(g) No Indemnifying Party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened action,
suit or proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.

 

7. Rule 144 Requirements. The Company is subject to the reporting requirements
of the Exchange Act and the Company will use its reasonable best efforts to file
with the Commission such information as the Commission may require and will use
its reasonable best efforts to make available Rule 144 under the Securities Act
(or any successor exemptive rule).

 

8. Obligations of the Investor and Others in a Registration. The Investor agrees
to timely furnish such information regarding such Person and the securities
sought to be registered and to take such other action as the Company may
reasonably request in connection with the registration, qualification or
compliance. The Company may exclude from any Registration Statement the Investor
if it fails to timely comply with the provisions of the preceding sentence. If
the registration involves an underwriter, the Investor agrees, upon the request
of such underwriter, not to sell any unregistered securities of the Company for
a period of ninety (90) days following the effective date of the Registration
Statement for such offering and to enter into an underwriting agreement with
such underwriters containing usual and customary terms and provisions. The
Investor agrees not to affect the sale of securities under any Registration
Statement until it has received a prospectus, as needed, and notice of the
effectiveness of the Registration Statement of which the prospectus forms a
part.

 

10



--------------------------------------------------------------------------------

9. Preparation; Reasonable Investigation. In connection with the preparation and
filing of each Registration Statement under the Securities Act pursuant to this
Agreement, the Company will give the Holders, their underwriters, if any, and
one counsel or firm of counsel and one accountant or firm of accountants
representing all the Holders, the opportunity to participate in the preparation
of such Registration Statement, each prospectus included therein or filed with
the Commission, and each amendment thereof or supplement thereto.

 

10. Rule 144A. The Company agrees that, upon the request of any Holder or any
prospective purchaser of Registrable Securities designated by a Holder, the
Company shall promptly provide (but in any case within 15 days of a request) to
such Holder or potential purchaser, the following information:

 

(a) a brief statement of the nature of the business of the Company and any
subsidiaries and the products and services they offer;

 

(b) the most recent consolidated balance sheets and profit and losses and
retained earnings statements, and similar financial statements of the Company
for the two (2) most recent fiscal years (such financial information shall be
audited, to the extent reasonably available); and

 

(c) such other information about the Company, any subsidiaries, and their
business, financial condition and results of operations as the requesting Holder
or purchaser of such Registrable Securities shall request in order to comply
with Rule 144A, as amended, and in connection therewith the anti-fraud
provisions of the federal and state securities laws.

 

The Company hereby represents and warrants to any such requesting Holder and any
prospective purchaser of Registrable Securities from such Holder that the
information provided by the Company pursuant to this Section 10 will, as of
their dates, not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

 

11. Consent to be Bound. Each subsequent Holder must consent in writing to be
bound by the terms and conditions of this Agreement in order to acquire the
rights granted pursuant to this Agreement.

 

12. Assignability of Registration Rights. Subject to Section 11 hereof and
Section 4.1 of the Purchase Agreement, the registration rights set forth in this
Agreement are assignable to each assignee as to each share of Registrable
Securities conveyed in accordance herewith who agrees in writing to be bound by
the terms and conditions of this Agreement.

 

13. Amendment, Termination and Waiver. Except as otherwise provided herein, no
amendment, modification, termination or cancellation of this Agreement shall be
effective unless made in a writing signed by the Company and the Investor.

 

11



--------------------------------------------------------------------------------

14. Specific Performance. The Company and the Investor agree that the rights
created by this Agreement are unique, and that the loss of any such right is not
susceptible to monetary quantification. Consequently, the parties agree that an
action for specific performance (including for temporary and/or permanent
injunctive relief) of the obligations created by this Agreement is a proper
remedy for the breach of the provisions of this Agreement, without the necessity
of proving actual damages. If the parties hereto are forced to institute legal
proceedings to enforce their rights in accordance with the provisions of this
Agreement, the prevailing party shall be entitled to recover its reasonable
expenses, including attorneys’ fees, in connection with any such action.

 

15. Miscellaneous.

 

(a) Except as otherwise specifically provided herein, all notices, requests,
demands and other communications provided for hereunder shall be in writing and
shall be deemed effectively given (i) upon receipt when personally delivered,
(ii) one (1) day after being sent by overnight delivery or telecopy providing
confirmation or receipt of delivery, or (iii) three (3) days after being sent by
certified or registered mail, postage and charges prepaid, return receipt
requested, to the applicable party at the addresses indicated below:

 

If to the Company:

 

eMerge Interactive, Inc.

10305 102nd Terrace

Sebastian, Florida 32958

Attention: David C. Warren

 

Telephone:

  (772) 581-9741

Telecopy:

  (772) 581-0204

 

With a copy to:

 

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219

Attention: Gary Thompson

Telephone:

  (804) 788-8200

Telecopy:

  (804) 788-8218

 

12



--------------------------------------------------------------------------------

If to the Investor:

 

Judith Ackland and Larry Cox, Co-Trustees of

The Biegert Family Irrevocable Trust

Biegert Feeds

115 So. 14th Street

Geneva, NE 68361

Attention:

  Jeff Biegert

Telephone:

  (402) 759-4994

Telecopy:

  (402) 759-4995

 

With a copy to:

 

or, as to each of the foregoing, at such other address as shall be designated by
such Person in a written notice to the other parties complying as to delivery
with the terms of this paragraph (a).

 

(b) This Agreement and the legal relations between the parties arising hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware without regard to the principles of conflicts of law thereof.

 

(c) This Agreement and the Purchase Agreement, and all other agreements executed
in connection herewith and therewith, constitute the full and entire
understanding and agreement between the parties regarding the matters set forth
herein and therein. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon the
successors, assigns, heirs, executors and administrators of the parties.

 

(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(e) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.

 

[Remainder of page left blank intentionally; signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first set forth above.

 

THE COMPANY:

eMerge Interactive, Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

THE INVESTOR:

Judith Ackland and Larry Cox, Co-Trustees of

The Biegert Family Irrevocable Trust

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature page for Registration Rights Agreement]

 

14